 Case 8:20-cv-00043-SB-ADS Document 191-45 Filed 05/14/21 Page 1 of 4 Page ID
                                  #:3749




Summary Judgment Ex. 35c
                     Chekanski Declaration
                                Exhibit C
        Case 8:20-cv-00043-SB-ADS Document 191-45 Filed 05/14/21 Page 2 of 4 Page ID
                                         #:3750

Schneider, Dani (CFPB)

From:                 Michael Chekanski <                      >
Sent:                 Wednesday, January 13, 2021 2:14 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Welcome Email and Consolidation Packet for MICHAEL CHEKANSKI (Direct Document Solutions,
                      DPC-136956002)
Attachments:          1.1 Standard-Grad Welcome Packet - MICHAEL CHEKANSKI.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Michael Chekanski
Date: Tue, May 16, 2017 at 21:03
Subject: Fwd: Welcome Email and Consolidation Packet for MICHAEL CHEKANSKI (Direct Document Solutions, DPC‐
136956002)
To:



‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐‐
From: Veronica Parker <docs@clientenrollment.com>
Date: Tue, May 16, 2017 at 8:04 PM
Subject: Welcome Email and Consolidation Packet for MICHAEL CHEKANSKI (Direct Document Solutions, DPC‐
136956002)
To:


Dear MICHAEL,



Thank you for selecting us to prepare your student loan consolidation documents. Attached are very important
documents that we will need you to review, sign & return.

PLEASE DO NOT SEND PHOTOGRAPHS OF YOUR DOCUMENTS! THEY WILL NOT ACCEPTED BY THE DEPARTMENT OF
EDUCATION.

Your PDF attachment contains the following:

    1. Welcome Letter – A brief welcome letter detailing the next steps of the process.
    2. Payment Schedule (please print & retain for your records) – This is your payment schedule for your document
       preparation fee. If you need to make any changes to your payment method or schedule, please call us 72 hours
       in advance prior to your next payment date ((855) 535‐2413).
    3. Forbearance Request (needs to be hand‐signed) – Please return this document to us ASAP. This will allow us to
       request a forbearance on your behalf to your current loan servicers while the consolidation is being processed.


                                                                1
       Case 8:20-cv-00043-SB-ADS Document 191-45 Filed 05/14/21 Page 3 of 4 Page ID
                                        #:3751
             o PLEASE NOTE: Make sure you continue to make your regularly scheduled student loan payments until
               your forbearance or consolidation is approved. It takes approximately 14 business days to receive
               approval of the forbearance from your loan servicer.
    4. Promissory Note/Consolidation Application (needs to be hand‐signed) – This is for your consolidation and
       needs to be returned to us as soon as possible.
    5. Repayment Plan Request (needs to be hand‐signed) – This is the form that will change your repayment plan as
       discussed and also needs to be hand‐signed and returned to us as soon as possible.

You can return your documents using one of the methods below:

    1. Email – You may scan and email the signed document to us at docs@clientenrollment.com. Please make sure
       your documents are in PDF format.
    2. Fax – You may fax the signed document to 888‐717‐5722.
    3. Mail (this is the slowest method) ‐ 23785 El Toro Road Suite 493 Lake Forest, CA 92630

A few payment reminders:

If you need to reschedule a payment before it’s drafted, please contact us at least three days beforehand (keeping in
mind that we are not open on the weekend). Any less than that and we will not be able to make the change in time.
Please note that a rescheduling fee of $25 will apply to the rescheduled payment.

If there is a declined payment for any reason, we will need to reschedule the payment as well as collect an
additional rescheduling fee ($25) for the unsuccessful payment (this is over and above the document preparation fee).
Please make sure we have the correct banking information on file and let us know of any changes. We verify your
payment info with you during your compliance call, but please call to double check if you’re uncertain.




Thank you again for choosing us for your document preparation needs.

Remember, if you have any questions, please call us at (855) 535‐2413.




Thank you,

Veronica Parker
Compliance Department

(docs@clientenrollment.com)




                                                            2
        Case 8:20-cv-00043-SB-ADS Document 191-45 Filed 05/14/21 Page 4 of 4 Page ID
                                         #:3752
www.directdocumentsolutions.com

23785 El Toro Road Suite 493

Lake Forest, CA 92630

Ph: (855) 535‐2413

Fx: 888‐717‐5722




This e‐mail and any attachments may contain confidential and privileged information. If you are not the intended
recipient, please notify the sender immediately by return e‐mail, delete this e‐mail and destroy any copies. Any
dissemination or use of this information by a person other than the intended recipient is unauthorized and may be
illegal.




                                                           3
